Citation Nr: 1637182	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a stomach disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1972 to November 1972. 

This matter came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  In that decision, the RO reopened a previously denied claim of service connection for a stomach disorder claimed as peptic ulcer disease and denied the claim on the merits. 

In June 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Acting Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  A transcript of his hearing has been associated with the record.

In March 2014, the Board found that new and material evidence had been received to reopen the previously denied claim for service connection for stomach disorder, and remanded the underlying claim to the RO (via the Appeals Management Center (AMC)) for additional development.  The Board instructed that the Veteran to be issued corrective notice, his outstanding records of pertinent treatment obtained, and he afforded a VA examination to determine the nature and etiology of his claimed disorder.  Since the record reflects that there has been compliance with the Board's 2014 remand directives, the Board may precede with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had a stomach disorder, now identified as peptic ulcer disease, which clearly and unmistakably existed prior to his period of service.

2.  The medical evidence clearly shows that the Veteran's pre-existing stomach disorder was not permanently aggravated beyond the natural progression of the disease during his period of service.

3.  The preponderance of competent evidence of record is against a finding that the Veteran has a current stomach disorder, to include gastritis and gastroesophageal reflux disease, that is etiologically related to his period of service.


CONCLUSION OF LAW

The criteria for service connection for stomach disorder, to include peptic ulcer disease and gastroesophageal reflux disease, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

In the case at hand, a June 2009 and an April 2014 letters provided the Veteran with proper notice, including of what was necessary to establish the underlying claim of service connection, and of his and VA's responsibilities in claims development.  VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his stomach condition currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 

VA has also provided the Veteran with VA examinations in October 2009, October 2010, and May 2014 in conjunction with his claim.  The examination reports demonstrate that the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation.  The claims folder was available for review at each of those times.  The record also contains the report of a May 2014 VA medical opinion report that rendered appropriate opinion supported by a comprehensive statement.  Notably, the 2014 VA examiner's medical opinion was rendered after a review of the entire claims folder, including the findings from the three VA examination reports.  The Board finds that the 2014 VA medical opinion report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311  [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159 (c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, and he has had the opportunity to testify before a member of the Board.  See 38 C.F.R. § 3.103.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a stomach disorder.  He contends that his current stomach disorder first manifested during his period of service and it is related to his period of service.  He denies having any chronic stomach problems prior to his enlistment into service.  See June 2011 Board hearing transcript.  

A review of the Veteran's service treatment records shows that upon his enlistment into service in March 1972, the Veteran indicated that he suffered from stomach or intestinal troubles, which he described as a "nervous stomach," but the examiner noted that an upper gastro-intestinal evaluation was within normal limits.  Subsequent service treatment records show complaints of abdominal pain in July and August 1972.  

The record reflects that the Veteran was hospitalized prior to his separation from service, on November 15, 1972 for abdominal distress, coughs and alleged hemoptysis (coughing up blood).  Clinical evaluation and diagnostic testing revealed no abnormalities at that time.  The Veteran was discharged from the hospital to return to service. 

The Veteran was discharged from service on November 28, 1972.  The Veteran's November 1972 examination prior to separation shows that the Veteran's stomach was evaluated as normal. 

In a May 1973 Certificate of Attending Physician, the Veteran's private physician indicated that the Veteran underwent an gastrointestinal (GI) study in January 1972, prior to his military service, which showed evidence of gastric hypersecretion and diverticula of the small bowel. 

The Veteran was afforded a VA examination in June 1973 in conjunction with his original claim for service connection for stomach condition.  The examination report shows that the Veteran complained of stomach problems that were usually associated with feelings of anxiety and nervousness.  A June 1973 GI series revealed no abnormalities, and the VA examiner concluded that no GI pathology was determined.

Private treatment records starting in 1976 show that the Veteran complained of stomach problems, and later medical records show diagnoses of gastritis, GERD, and peptic ulcer disease. 

In October 2009, the Veteran was afforded a VA examination, and based on clinical evaluation and review of the medical records, the Veteran was diagnosed with peptic ulcer disease.  The report of an October 2010 VA examination also shows that the Veteran has current diagnoses of GERD and gastritis.  In both of these examination reports, the VA examiners recorded that the Veteran had stomach problems prior to his enlistment into service, he sought treatment for stomach complaints during his period of service, and post-service treatment records continued to show complaints of stomach problems, despite normal clinical and diagnostic evaluations until 1980, when a GI series revealed abnormalities after the Veteran was hospitalized for acute alcoholism and gastritis.  Both VA examiners concluded that it was less likely as not that the Veteran's pre-existing "nervous stomach" was aggravated by military service.  Rather, the October 2009 VA examiner concluded that the Veteran's current diagnosed stomach disorders were result of his history of alcohol abuse and use of NSAIDs. 

The Veteran was afforded another VA examination in May 2014.  In that examination report, the VA examiner recorded that the Veteran had current diagnoses of peptic ulcer disease and gastritis, as well as GERD.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner concluded that evidence clearly and unmistakably demonstrated that the Veteran had a stomach condition prior to his enlistment into service.  The VA examiner noted that upon his enlistment into service, the Veteran reported a history of a nervous stomach, and private medical evidence showed that a January 1972 GI series revealed findings of gastric hypersecretion and diverticula of the small bowel.  The VA examiner noted that diverticula of the small bowel with increased acid secretion (gastric hypersecretion) was essentially peptic ulcer disease, and it could also lead to duodenal ulcers.  

Then, the 2014 VA examiner concluded that the Veteran's pre-existing stomach disorder, now identified as peptic ulcer disease, was not aggravated during his period of service beyond the natural progression of the disease.  The VA examiner noted that there was no medical evidence of permanent aggravation or worsening of a stomach condition during the Veteran's period of service.  Although the Veteran sought treatment for stomach problems during his period of service, this was not the development of a new condition and he was not separated from service because of his stomach complaints.  

Initially, the Board notes that despite the Veteran's complaints of nervous stomach, his March 1972 entrance physical examination report shows his stomach was evaluated as normal and there were no disorders discovered.  As no abnormality was recorded on the Veteran's enlistment physical, he is presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran had a stomach condition which existed prior to service.  In this case, the Board concludes that it does. 

Again, the January 1970 GI series revealed findings of diverticula of the small bowel and gastric hypersecretion, which the May 2014 VA examiner concluded clearly and unmistakably demonstrated evidence of peptic ulcer disease prior to enlistment into service.  The 2014 VA medical opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  Moreover, the VA examiner's conclusion has not been questioned by any competent evidence on the subject.  As such, this opinion is entitled to great weight.

The Board has considered the Veteran's lay assertions that he did not have any chronic stomach problems or diagnosis prior to his enlistment into service.  He reports that he first experienced chronic stomach problems during his period of service.  The Veteran, as a lay person, is competent to report what comes to him through his senses, and he is able to competently report the onset symptoms such as chronic stomach problems.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board does not doubt the Veteran's reports regarding the onset of his chronic stomach problems.  However, the 2014 VA examiner found that the Veteran's reports of nervous stomach problems prior to service along with diagnostic evidence of gastric hypersecretion lead to a chronic condition was consistent with the progression of peptic ulcer disease.  Based on the Veteran's reported history of the progression of his problems, as well as the medical evidence of record, the VA examiner concluded that this evidence clearly and unmistakably demonstrated his stomach condition existed prior to his enlistment into service. 

The Board does acknowledge the possibility that the Veteran may sincerely believe that his previous stomach problems prior to his enlistment are wholly different from the symptomatology currently associated with his stomach disorder.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular spinal disorder, as this is not something that a lay person can readily perceivable, but rather requires knowledge of the internal workings and pathology of the respiratory system.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Here, the service treatment records suggest that the Veteran stomach symptomatology existed prior to service, and the 2014 VA examiner, in an uncontradicted medical opinion, concluded that the evidence of record clearly and unmistakably showed that the Veteran's stomach disorder existed prior to service.  As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's stomach disorder existed prior to his period of service.

As noted, the Veteran's enlistment examination did not disclose a pre-existing stomach condition, and he was therefore presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  However, the evidence has established that the Veteran's stomach disorder clearly and unmistakably existed prior to service.  Thus, the issue on appeal becomes whether the Veteran's pre-existing stomach disorder was not aggravated during service.  38 U.S.C.A. § 1111. 

Here, the 2014 VA examiner also addressed the question of aggravation.  Based on a comprehensive review of the claims folder, the VA examiner concluded that the Veteran's stomach disorder was not aggravated beyond the natural progression of the disease as result of his period of service. 

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's 2014 opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

While the Veteran has expressed his belief that his stomach disorder was the result of his period of service, either by way of in-service injuries or by way of aggravation of his pre-existing condition, he is not medically qualified to render an opinion as to whether his current stomach disorder was permanently aggravated beyond its natural progression by his military service.  See Jandreau, 492 F. 3d at 1372.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value. 

In addition, the competent evidence of record weighs against a finding that the Veteran's current stomach disorder is etiologically related to his period of service, to include his in-service complaints.  The only medical nexus opinions of record weigh heavily against the Veteran's claim.  Both the October 2009 and October 2010 VA examiners opined that it was less likely as not that the Veteran's current stomach disorder, to include gastritis and GERD, were related to his period of service, to include his in-service complaints.  Rather, the 2009 VA examiner concluded that his current stomach disorders were related to his history of alcohol abuse and use of NSAIDs.  Further, the 2014 VA examiner concluded the Veteran's in-service stomach complaints were associated with his pre-existing peptic ulcer disease and the development of his complaints was consistent with the natural progression of the disease.  The VA examiners supported their medical conclusions by providing a comprehensive medical statement that reflected consideration of the evidence of record.  The record presents no competent medical opinion in favor of the claim. 

As described, the evidence of record shows clearly and unmistakably shows that the Veteran had a stomach condition which existed prior to service, and the evidence establishes that the pre-existing stomach disorder was not permanently aggravated by the Veteran's military service.  As such, the presumption of soundness has been rebutted and the Veteran's claim for service connection for stomach disorder is denied.  Moreover, the Veteran does not have any current diagnosed stomach 
						[CONTINUED ON NEXT PAGE]

disorder that has been related to his period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied. 



ORDER

Entitlement to service connection for a stomach disorder is denied. 




____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


